We granted plaintiff leave to appeal, in the nature of mandamus, from an order entered by the circuit court denying him an injunction restraining the city of Detroit from entering upon lands involved in an eminent domain proceeding to acquire a site for a sewage disposal plant, and issued an order to show cause.
Although the injunction restraining the city from trespassing upon plaintiff's lands should have been granted under the facts presented in this record, Burke v. City of River Rouge,240 Mich. 12, the principal case, In re Petition of the City ofDetroit to Condemn Lands for Sewage Disposal Plant, 280 Mich. 708, and out of which this matter arose, was decided adversely to plaintiff on June 29, 1937, and the questions heretofore pending on this application are now moot.
The application for the writ of mandamus is therefore denied, but without costs.
FEAD, C.J., and NORTH, WIEST, BUTZEL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 10